In re Crowley, Catherine Constant;— Plaintiffs); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “A”, No. 476-675; to the Court of Appeal, Fifth Circuit, No. 96-CW-0813.
Writ granted. The trial judge is ordered to set a hearing within thirty (30) days to resolve the contempt of court issues and to take appropriate action under the Post-Separation Family Violence Relief Act (La.R.S. 9:361 et seq.). This order does not preclude the trial judge from conducting the hearing scheduled for January 27, 1997. Visitation remains stayed pending further orders of the trial court.
MARCUS, J., not on panel.